Citation Nr: 1034827	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-32 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from March 1975 to 
April 1979.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In March 2009, the Veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his claim.  A 
complete transcript is of record.

In May 2009, the Board remanded the claim for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the May 2009 remand, the Board instructed the AMC/RO to obtain 
records from the Social Security Administration (SSA).  SSA 
records were then requested and received, and among these records 
is a March 2009 finding that the Veteran was not considered 
disabled by the SSA.  However, the Veteran has recently submitted 
a "Notice of Award" showing that he has been deemed disabled by 
the SSA due to a back disability, affective disorder, and mood 
disorder.  In addition, a March 2010 letter from an SSA employee 
indicates that the Veteran was not approved for disability 
benefits until August 2009.  This change in disability status 
suggests that there may be some additional SSA records that are 
not currently associated with the claims folder.  Any outstanding 
administrative decision by SSA, along with the medical evidence 
relied upon, must be obtained and associated with the claims 
folder.  Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  


Furthermore, the Board notes that the Veteran underwent a VA 
examination in March 2010 to ascertain the etiology of his 
hepatitis C.  The examiner provided an opinion, however the Board 
finds that further clarification is necessary.  

By way of history, the Veteran's service treatment records show 
that in January 1978, he was treated for complaints of urine 
turning dark with stomach pain, malaise, headaches, nausea and 
vomiting for two days. The examiner noted questionable exposure 
to hepatitis-no close contact.  Examination of the abdomen showed 
mild generalized tenderness with no organomegaly.  The skin was 
noted as questionable mild jaundice.  The assessment was 
questionable hepatitis.  The Veteran was ordered to quarters 
isolation for two weeks and to have rest and a good diet.  
Hygiene was to be increased, with disinfection of the facilities 
and no common use of utensils or other personal articles.  He was 
to return for follow-up. Three days later he reported feeling 
much better. Urinalysis was normal and SGOT was 1147.  In 
February 1978 at follow-up, it was noted that he was improving. A 
few days later that month, he complained of abdominal tenderness.  
Examination showed the liver to be 15 cm, and very tender.  The 
assessment was apparent remission, etiology questionable, protein 
challenge.  Isolation was to be continued. Later in February 
1978, the Veteran complained of malaise, fatigue and nausea and 
vomiting.  The examiner noted HAA positive.  He was again placed 
on quarters.  In April 1978, the Veteran complained of nausea and 
vomiting, diarrhea and epigastric discomfort.  Examination showed 
abdominal tenderness and the assessment was probable viral 
gastritis, rule out relapse, hepatitis.  One week thereafter, the 
Veteran reported feeling better.  His SGOT was noted to be 31. 
The finding was, no apparent insult to liver-condition improved.

As noted in May 2009 remand, it is unclear from the record 
whether the Veteran's in-service findings were indicative of 
hepatitis C based on the evidence of record.   The March 2010 VA 
examiner was unable to determine whether the Veteran was treated 
for hepatitis C in service without resorting to speculation.  
However, in arriving at such determination, the VA examiner did 
not comment on the November 2008 opinion provided by Dr. M.C., in 
which he concluded that since the Veteran had non-A and non- B 
hepatitis during service, his illness in service would be 
considered hepatitis C.  The Board finds that it is necessary 
that the VA examiner who conducted the most recent examination 
provide additional comment on whether or not the 2008 private 
medical opinion is supported by all the medical information on 
file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request it to 
provide any additional administrative 
records it has on the Veteran's claim for 
benefits and all medical documentation 
utilized in the claim.  The last SSA 
disability report of record is dated in 
January 2009.  Any outstanding SSA records 
should pertain to the approval of 
disability benefits in August 2009.  

2.  Thereafter, the claims folder should be 
transferred to the examiner who conducted 
the March 2010 VA examination for further 
clarification.  

The VA examiner is specifically requested 
to prepare an addendum in which he comments 
on the accuracy and reconciles his opinion 
with the private opinion from Dr. M.C. that 
was issued in November 2008, which 
indicates that the Veteran's in-service 
disability would be considered hepatitis C 
because he had non-A and non- B hepatitis 
during service.  

If it is determined that the Veteran was 
treated for hepatitis C in service, is it 
at least as likely as not (50 percent 
probability or greater) that his current 
diagnosis of hepatitis C is related to that 
finding?

A complete rationale should be provided for 
any proffered opinions.

If the March 2010 examiner is no longer 
available and another examination is deemed 
necessary, or if the examiner who conducted 
the 2010 examination determines that 
another examination would be helpful, the 
Veteran should then be scheduled for a new 
C&P examination.  However, in either 
situation the opinion and addendum 
requested above should be obtained and 
associated with the claims file.

3.  Then, readjudicate the Veteran's claim 
of entitlement to service connection for 
hepatitis C.  If action remains adverse to 
the Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity for response.  
Thereafter, the case should be returned to 
the Board.

No action is required of the Veteran until he is notified by the 
AMC/RO; however, the Veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2010).  Thereafter, the case should be 
returned to the Board, if in order.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded. Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


